DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over NOMURA et al. (US20140100712A1) in view of HSU (US20160260261A1).

As to claim 1, NOMURA teaches an image display system of a work machine (See Figs. 4-7, pars. 0006 and 0063-0083, for example fig. 4, par. 0064 wherein the display system 28 is a system which provides, to the operator, information for excavating a ground in a working area and forming the ground into a shape similar to a design surface; as taught by NOMURA), comprising: a position calculator that determines a position of working equipment included in the work machine (See Figs. 8-9, pars. 0006 and 0084-0091, for example par. 0085 wherein the display control device 39 calculates the current positions of the blade edges P3 of the bucket 8 in the global coordinate system {X,Y,Z} based on detection results of, for example, the three-dimensional position sensor 23, the first stroke sensor 16, the second stroke sensor 17, the third stroke sensor 18 and the tilt angle sensor 24; as taught by NOMURA); a display that displays a route image corresponding to a route through which the working equipment moves (See Fig. 10, pars. 0006 and 0092-0109, for example par. 0006 wherein the display system displays a trajectory of the blade edge which is calculated based on the position of the blade edge and which exists in the predetermined range, on the screen of the display unit; as taught by NOMURA).
NOMURA does not teach a display processor that causes the display to display, on the basis of a position of the route and a position of the working equipment determined by the position calculator, the route image corresponding to a portion of the route that is shielded by the working equipment with a predetermined position serving as a viewpoint in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment.
In similar field of endeavor, HSU teaches a display processor that causes the display to display, on the basis of a position of the route and a position of the working equipment determined by the position calculator, the route image corresponding to a portion of the route that is shielded by the working equipment with a predetermined position serving as a viewpoint in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment (See Fig. 4B, pars. 0092-0099, for example par. 0092 wherein a portion 456B of the weld puddle is physically blocked from view by the real torch and therefore represented with dotted lines while a portion 456A of the puddle is in the operator's line of sight and thus represented with solid lines. Similarly, a portion 458B of the seam is physically blocked from view by the real torch and therefore represented with dotted lines while a portion 458A of the puddle is in the operator's line of sight and thus represented with solid lines. Likewise, a portion 452B of the edge of the workpiece 462 is physically blocked from view and therefore represented with dotted lines while a portion 452A of the puddle is in the operator's line of sight and thus represented with solid lines. In the same manner, a visible portion of the wire 460 may be represented with a solid line and the obscured portion of the wire with a dotted line; as taught by HSU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NOMURA system to include the teachings of HSU, for a display processor that causes the display to display, on the basis of a position of the route and a position of the working equipment determined by the position calculator, the route image corresponding to a portion of the route that is shielded by the working equipment with a predetermined position serving as a viewpoint in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment.  Such a person would have been motivated to make this combination as it is desirable to provide real-time information, instructions, process feedback and animation of desired tool motion behavior and weld outcome to aid a weld operator in welding production (HSU, par. 0002).

As to claim 5, NOMURA and HSU teach the limitations of claim 1. NOMURA further teaches wherein the display processor changes a display form of the route image depending on a distance between the working equipment and the route (See Fig. 10, pars. 0101-0102, for example par. 0102 wherein in addition to display of the blade edge trajectory TLi, a display mode of the index bar 84 a is changed according to the distance between the blade edges P3 of the bucket 8 and the target surface 70, so that the operator of the excavator 100 can more easily learn whether or not excavation using the blade edges P3 of the bucket 8 goes beyond the predetermined range AI around the target surface 70; as taught by NOMURA)


As to claim 6, NOMURA and HSU teach the limitations of claim 1. NOMURA further teaches comprising: the image display system of a work machine according to claim 1; and an operation device that operates the working equipment (See Fig. 4, par. 0050 wherein in the cab 4, a display input device 38 and an operating device 25 illustrated in FIG. 4 are arranged; as taught by NOMURA).

As to claim 7, NOMURA and HSU teach the limitations of claim 1. NOMURA further teaches a work machine, comprising: the image display system of a work machine according to claim 1 (See Fig. 4, par. 0006 regarding a display system of an excavating machine, the excavating machine comprising a work equipment including a bucket and a main body which is attached to the work equipment, the display system comprises: a vehicle condition detection unit which detects information related to a current position and a posture of the excavating machine; as taught by NOMURA).

As to claim 8, NOMURA teaches method for displaying an image of a work machine (See Figs. 4-7, pars. 0006 and 0063-0083, for example fig. 4, par. 0064 wherein the display system 28 is a system which provides, to the operator, information for excavating a ground in a working area and forming the ground into a shape similar to a design surface; as taught by NOMURA), comprising: determining a position of working equipment of the work machine (See Figs. 8-9, pars. 0084-0091, for example par. 0085 wherein the display control device 39 calculates the current positions of the blade edges P3 of the bucket 8 in the global coordinate system {X,Y,Z} based on detection results of, for example, the three-dimensional position sensor 23, the first stroke sensor 16, the second stroke sensor 17, the third stroke sensor 18 and the tilt angle sensor 24; also see par. 0006 wherein the display system displays a trajectory of the blade edge which is calculated based on the position of the blade edge and which exists in the predetermined range, on the screen of the display unit; as taught by NOMURA).
NOMURA does not teach determining, on the basis of a position of a route through which the working equipment moves and a position of the working equipment, whether the working equipment shields the route with a predetermined position serving as a viewpoint; and causing a display to display a route image corresponding to a portion of the route that is shielded by the working equipment in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment.
In similar field of endeavor, HSU teaches determining, on the basis of a position of a route through which the working equipment moves and a position of the working equipment, whether the working equipment shields the route with a predetermined position serving as a viewpoint; and causing a display to display a route image corresponding to a portion of the route that is shielded by the working equipment in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment (See Fig. 4B, pars. 0092-0099, for example par. 0092 wherein a portion 456B of the weld puddle is physically blocked from view by the real torch and therefore represented with dotted lines while a portion 456A of the puddle is in the operator's line of sight and thus represented with solid lines. Similarly, a portion 458B of the seam is physically blocked from view by the real torch and therefore represented with dotted lines while a portion 458A of the puddle is in the operator's line of sight and thus represented with solid lines. Likewise, a portion 452B of the edge of the workpiece 462 is physically blocked from view and therefore represented with dotted lines while a portion 452A of the puddle is in the operator's line of sight and thus represented with solid lines. In the same manner, a visible portion of the wire 460 may be represented with a solid line and the obscured portion of the wire with a dotted line; as taught by HSU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NOMURA system to include the teachings of HSU, for determining, on the basis of a position of a route through which the working equipment moves and a position of the working equipment, whether the working equipment shields the route with a predetermined position serving as a viewpoint; and causing a display to display a route image corresponding to a portion of the route that is shielded by the working equipment in a form different from the route image corresponding to a portion of the route that is not shielded by the working equipment.  Such a person would have been motivated to make this combination as it is desirable to provide real-time information, instructions, process feedback and animation of desired tool motion behavior and weld outcome to aid a weld operator in welding production (HSU, par. 0002).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over NOMURA et al. (US20140100712A1) in view of HSU (US20160260261A1) and further view of KURIHARA et al. (US20150326829A1).

As to claim 2, NOMURA and HSU teach the limitations of claim 1. NOMURA and HSU do not teach wherein the display processor converts the route image into an image viewed from the predetermined position and causes the display to display the converted image.
In similar field of endeavor, KURIHARA teaches wherein the display processor converts the route image into an image viewed from the predetermined position and causes the display to display the converted image (See Figs. 3 and 21, par. 0139 wherein the bird's-eye image combining unit 110 converts the coordinates of the plurality of items of image information to generate bird's-eye image information for displaying the bird's-eye image 200; as taught by KURIHARA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NOMURA and HSU system to include the teachings of KURIHARA wherein the display processor converts the route image into an image viewed from the predetermined position and causes the display to display the converted image.  Such a person would have been motivated to make this combination as according to the aspects of the present invention, it is possible to assist in recognition of states of a detection device (KURIHARA, par. 0018). The motivation to combine is the same as that used for claim 1.

As to claim 3, NOMURA, HSU and KURIHARA teach the limitations of claim 2. KURIHARA further teaches comprising: an imaging device that is attached to the work machine and images an object, wherein the display processor combines the route image and an image of the working equipment captured by the imaging device and causes the display to display the combined image (See Figs. 3 and 21, par. 0139 wherein the bird's-eye image combining unit 110 acquires image information from the image capturing device 10. The bird's-eye image combining unit 110 combines a plurality of items of acquired image information to generate the bird's-eye image 200 of the surroundings of the dump truck 1; as taught by KURIHARA).

As to claim 4, NOMURA, HSU and KURIHARA teach the limitations of claim 3. KURIHARA further teaches wherein the predetermined position is a position of the imaging device that is attached to the work machine and images the object (See Figs. 3 and 21, par. 0141 wherein the display control unit 140 acquires various items of information from the image capturing device 10, the bird's-eye image combining unit 110, and the position information generating unit 130; as taught by KURIHARA)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20140188333A1
2012-12-27
Augmented Reality Implement Control
US20120166024A1
2012-03-05
Autonomous behaviors for a remote vehicle
US20200026076A1
2019-07-02
Augmented Reality Display Systems With Variable, Directional Light Transmission Enhancing Virtual Images At An Observation Point
US20160353049A1
2015-05-27
Method and System for Displaying a Projected Path for a Machine
US20140271074A1
2014-03-11
Construction Machine Control System
US20060034535A1
2004-08-10
Method and apparatus for enhancing visibility to a machine operator
US20180202130A1
2018-03-13
Shovel
US20160076228A1
2014-09-15
Guidance system for earthmoving machinery
US20140099178A1
2012-11-27
Excavating machine display system and excavating machine
US7606648B2
2005-05-10
Operator display system


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174